Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 6/1/09.  It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 35 U.S.C. 119(b).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sathe, Vinay on 2/18/21.

The application has been amended as follows:
Claim 21:
A docking cradle for a handheld computing device, the docking cradle comprising: a cradle assembly comprising a cradle housing having a front side, a bottom side, a top side and a back side, the front side of the cradle housing having a slot for slidably receiving the computing device and holding the computing device in a substantially vertical orientation, the cradle assembly further comprising a cradle connector which connects to a computing device connector on the computing device when the computing device is installed in the slot; an electronic box and extending outward substantially perpendicularly from the first side, and a vertical mounting flange attached to and extending upward substantially parallel the first side; wherein the cradle assembly and electronic box assembly are configured to be attached to each other in a horizontal mounting configuration, wherein the cradle assembly is attached to the electronic box assembly with the first side of the enclosure oriented substantially horizontally and fastening the back side of the cradle housing to the horizontal mounting flange using one or more fasteners; and wherein the cradle assembly and electronic box assembly are configured to be attached to each other in a vertical mounting configuration, wherein the cradle assembly is attached to the electronic box assembly with the first side of the enclosure oriented substantially vertically and fastening the back side of the cradle housing to the vertical mounting flange using one or more fasteners.
Claim 33:A docking cradle for a handheld computing device, the docking cradle comprising: 
an electronic box assembly comprising an enclosure and an electronic module contained within the enclosure, the enclosure having a first side and a second side opposing the first side such that the electronic module is disposed between the first side and second side; the electronic box assembly having a horizontal mounting flange attached to and extending outward substantially perpendicularly from the first side, and a vertical mounting flange attached to and extending upward substantially parallel the first side; wherein the cradle assembly and electronic box assembly are configured to be attached to a horizontal mounting surface in a horizontal mounting configuration, wherein the enclosure is mounted to the horizontal mounting surface with the first side of the enclosure oriented substantially horizontally and the cradle housing sitting on top of the first side of the enclosure such that the bottom side of the cradle housing rests on the first side of the enclosure and fastening the back side of the cradle housing to the horizontal mounting flange using one or more fasteners; and wherein the cradle assembly and electronic box assembly are configured to be attached to a vertical mounting surface in a vertical mounting configuration, wherein the enclosure is mounted to the vertical mounting surface with the first side of the enclosure oriented substantially vertically and the first side of the enclosure bearing against the back side of the cradle housing and fastening the back side of the cradle housing to the vertical mounting flange using one or more fasteners.


Allowable Subject Matter
Claims 21-39 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 21, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: an electronic box assembly comprising an enclosure and an electronic module contained within the enclosure, the enclosure having a first side and a second side opposing the first side such that the electronic module is disposed between the first side and second side, the electronic box assembly having a horizontal mounting flange attached to and extending outward substantially perpendicularly from the first side, and a vertical mounting flange attached to and extending upward substantially parallel the first side; wherein the cradle assembly and electronic box assembly are configured to be attached to each other in a horizontal mounting configuration, wherein the cradle assembly is attached to the electronic box assembly with the first side of the enclosure oriented substantially horizontally and fastening the back side of the cradle housing to the horizontal mounting flange using one or more fasteners; and wherein the cradle assembly and electronic box assembly are configured to be attached to each other in a vertical mounting configuration, wherein the cradle assembly is attached to the electronic box assembly with the first side of the enclosure oriented substantially vertically and fastening the enclosure the back side of the cradle housing to the vertical mounting flange using one or more fasteners, as set forth in the combination of the independent claims.
With respect to claim 33, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: the cradle housing sitting on top of the first side of the enclosure such that the bottom side of the cradle housing rests on the first side of the enclosure and fastening the back side of the cradle housing to the horizontal mounting flange using one or more fasteners; and wherein the cradle assembly and electronic box assembly are configured to be attached to a vertical mounting surface in a vertical mounting configuration, wherein the enclosure is mounted to the vertical mounting surface with the first side of the enclosure oriented substantially vertically and the first side of the enclosure bearing against the back side of the cradle housing and fastening the back side of the cradle housing to the vertical mounting flange using one or more fasteners, as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Doherty (US 6856506) in view of Lyman (US 20160236493), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on Mon. - Thur. 9 AM - 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841